Citation Nr: 1200878	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-13 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for night sweats, to include as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991 and from April 2006 to February 2007, with additional prior active duty service.  His claims on appeal, however, pertain to his period of service in the Southwest Asia Theater of operations during the Persian Gulf War, from November 1990 to June 1991.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

In a September 2011 statement, the Veteran claims that VA examinations conducted in September 2010 to evaluate his service-connected hearing loss and prostatitis were not adequate as the claims file was available for review at the examinations.  However, the issues of increased evaluation for the Veteran's service-connected hearing loss or prostatitis are not currently on appeal.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.

The reopened issue of entitlement to service connection for night sweats, to include as a manifestation of an undiagnosed illness, and the issue of entitlement to service connection for sleep apnea are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's claim for service connection for night sweats as a manifestation of an undiagnosed illness was last denied in a June 2003 Board decision, and no appeal was initiated from that decision.

2.  Evidence received since the Board's June 2003 decision is new and material, and raises a reasonable possibility of substantiating the claim for service connection for night sweats, to include as a manifestation of an undiagnosed illness.


CONCLUSION OF LAW

New and material evidence has been submitted since the Board's June 2003 decision, and the Veteran's claim for service connection for night sweats, to include as a manifestation of an undiagnosed illness, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  With respect to the claim decided herein, the Board is taking action favorable to the Veteran in this case by reopening the issue of entitlement to service connection for night sweats, to include as manifestation of an undiagnosed illness.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A June 2003 Board decision denied the Veteran's original claim for service connection for night sweats as a manifestation of an undiagnosed illness on the basis that there was no evidence of record indicating that the Veteran currently had objective clinical indications of night sweats as a chronic disability resulting from an undiagnosed illness.  The June 2003 Board decision was not appealed and that decision is final.  See 38 U.S.C.A. § 7104.

Because the June 2003 Board decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In this case, in its May 2009 rating decision, the RO denied reopening the Veteran's claim of service connection for night sweats after deciding that no new and material evidence was submitted.  Such a decision, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).

Evidence received since the Board's June 2003 decision includes copies of the Veteran's service treatment records, copies of January 1994 VA Persian Gulf Registry examination report, a September 1998 medical report from a private sleep disorders center; private urology treatment records, dated from October to November 2008; VA treatments records, dated from May 1994 through October 2009; reports of VA examinations conducted in February 2009; October 2009 and September 2010, letters from the Veteran's former service comrade, R.B., dated in March and October 2009; a November 2009 letter from the Veteran's wife; and a transcript of the Veteran's October 2011 hearing before the Board.

Aside from the copies of the Veteran's service treatment records, the January 1994 VA Persian Gulf Registry examination report, and VA treatment records prior to May 2001, all of the evidence received since the Board's June 2003 decision is "new" in that it was not of record at the time of the June 2003 Board decision.  Furthermore, a January 2009 VA treatment report stated that because the Veteran was having night sweats now, his physician was going to order him a new sleep study.  In addition, in the November 2009 letter, the Veteran's wife states that the Veteran's night sweats/sleep disturbance had continued to date since his service in Operation Desert Shield/Storm from December 1990 to May 1991.  She described "[h]is sweats at times are so bad that his side of the bed and his pillows are soaked.  He may use a towel or go to another room to sleep."  The wife's lay statements provide evidence of her personal observations that the Veteran's night sweats have been present since his active duty service in the Persian Gulf War.  Thus, presuming the credibility of the foregoing evidence, the evidence received since the June 2003 Board decision includes evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for night sweats.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As such, the Veteran's claim of entitlement to service connection for night sweats, to include as a manifestation of an undiagnosed illness, is reopened.


ORDER

New and material evidence having been submitted to reopen the claim of service connection for night sweats, to include as a manifestation of an undiagnosed illness, the claim is reopened, and to this extent only, the appeal is granted.

REMAND

The Veteran is seeking entitlement to service connection for night sweats, to include as a manifestation of an undiagnosed illness, and sleep apnea.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims therein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a)(1) (2011).

A 'qualifying chronic disability' includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that VA determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

The Veteran claims that the onset of night sweats was during his military service in Operation Desert Shield/Storm from December 1990 to May 1991.  Various lay statements of record and his testimony before the October 2011 Board hearing indicate that shortly after arriving in Dhahran, Saudi Arabia, in November 1990, the Veteran started to experience recurring night sweats so bad that his cot and sleeping bag were soaking wet.  

The medical evidence of record reflects that the Veteran reported a history of night sweats since the early 1990s.  To that effect, in the January 1994 Gulf Registry examination report, the Veteran reported night sweats that started a few years previously.  In an October 2002 service separation examination report, the Veteran continued to report fever and night sweats for the past 10 years.  

The Veteran underwent a VA sleep study in May 2001 in conjunction with his claim of service connection for night sweats, that examination revealed an impression of mild obstructive sleep apnea with minimal desaturation.  Subsequently, the Veteran claimed in an October 2003 statement, that he did not experience sweats every night, and the night when the May 2001 sleep study was conducted, he did not experience the sweats.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the May 2001 VA examiner did not provide an opinion regarding whether the Veteran's symptom of night sweats is related to a known diagnostic entity, or whether that it is a symptom attributable to an undiagnosed illness.  See 38 C.F.R. § 3.317 (2011).  

In addition, the VA examiner who conducted a September 2010 VA genitourinary examination stated that he would be able to provide a medical opinion whether the Veteran's night sweats were related to the Veteran's service-connected prostate condition once the claims file was made available to him for review.  Therefore, the record raises the issue of service connection for night sweats, as secondary to the service-connected prostate disability.  

As such, an additional VA examination must be sought to clarify the etiology of the Veteran's night sweats.

With regard to the claim of sleep apnea, the Veteran testified at his October 2011 hearing before the Board that the night sweats caused him to wake up and he had difficulty going back to sleep.  He also stated that he starting snoring ever since that time and that his bunkmates would complain about it.  The record includes a September 1998 private treatment report showing assessments of the Veteran's loud snoring, multiple awakenings, and non-restorative sleep.  As discussed above, the May 2001 VA sleep study revealed a diagnosis of mild obstructive sleep apnea, and February 2009 VA treatment records demonstrate that the Veteran continues to be under treatment for his sleep apnea.  Therefore, based on the lay testimony of record that the Veteran first experienced sleep disturbances and snoring during his service in Operation Desert Shield/Storm, the Board finds that the Veteran must be afforded an appropriate VA examination to determine the etiology of his current sleep apnea.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated his sleep apnea and night sweats.  The RO must then obtain copies of the related medical records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran an appropriate VA examination to determine the etiology of the Veteran's current sleep apnea.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the medical records, as well as the various lay statements in the claims file, the examiner must state whether sleep apnea is related to the Veteran's military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must also afford the Veteran an appropriate VA examination to determine the etiology of the Veteran's night sweats.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the medical records, as well as the various lay statements in the claims file, the examiner must state whether night sweats are related to the Veteran's military service.  

The examiner must specifically determine whether the Veteran's night sweats are attributable to any known diagnostic entity, to include any of the Veteran's service-connected disabilities, to include his service-connected prostate disorder.  If not, the examiner must comment as to whether the Veteran currently experiences chronic, clinically-identifiable night sweats attributable to an undiagnosed illness.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

5.  All examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


